DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
The following addresses applicant’s remarks/amendments dated 15th December, 2021.  Claim(s) 1 and 13 were amended; Claim(s) 2 and 15 were cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 1, 3-14, and 16-20 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 2-4), with respect to the rejections of Claim(s) under 35 U.S.C. § 103(a) (AIA ), are fully considered and are persuasive; therefore, the rejection has been withdrawn.

Allowable Subject Matter
Independent Claims 1 and 13; and Dependent Claims 2-12 and 14-20, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed limitations “the object detection module determines a coefficient of variation of the distance to the target object and classifies the target object as a living object or a non-living object based on the object classifiers stored in the object classification data unit and on a physical feature set of the target object, the physical feature set is derived from the sensor information and includes the distance to the target object, the coefficient of variation of the distance to the target object, and the temperature of the target object” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Leabman (US 2017 /0077736 A1) teaches a living object detection system for detecting interaction between an observer and a target object, the system comprising:
an object classification data unit (Leabman’ implicit according to [0016] as needs to sense the human) storing predetermined object classifiers that identifies an object as a living object or non-living object (Leabman’ [0116]; [0132]); an object detection module communicably coupled to the object sensor device and receives the sensor information from the object sensor device, wherein the object detection module determines the target object as a living object or a non-living object based on the object classifiers stored in the object classification data unit and on a physical feature set of the target object, the physical feature set includes a distance parameter and a temperature parameter of the target object (Leabman’ [0141]); an object sensor device attachable to the observer (Leabman’ [0110],wherein it is the Examiners broadest reasonable interpretation that since the receiver 103 may be embedded or attached to an electronic device 121 (e.g., smartphone, tablet, laptop), the smartphone, tablet, and or laptop are conceived as the observer.  Furthermore, smartphones are known to be attachable to an observer, i.e. a person, by means of a strap or harness.  Therefor it is obvious to one of ordinary skill in the art that Leabman’s device is attachable the observer)  and including an ultrasonic sensor for sensing distance to the target object (Leabman’ [0013]) and a passive infrared sensor (Leabman’ [0096])  for sensing temperature to the target object (Leabman’ [0114]), wherein the object sensor device outputs sensor information that includes data indicative of the distance sensed by the ultrasonic sensor (Leabman’ [0113]) and of the temperature sensed by the passive infrared sensor (Leabman’ [0114]).  Heneghan (US 2014/0163343 A1) teaches an object classification data unit storing predetermined object classifiers that identifies an object as a living object or non-living object (Heneghan’ [0066]; [0091]; [0116]; [0044]; wherein, Heneghan teaches “the disclosure also has application to […], intruder detection and thus the application of Heneghan has to classify living and or non-living objects in order to detect an intruder); an object sensor device attachable to the observer (Heneghan’ 1310) and including an ultrasonic sensor (Heneghan’ [0049]) for sensing distance to the target object and a passive infrared sensor (Heneghan’ 1370) for sensing temperature to the target object (Heneghan’ Fig. 13), wherein the object sensor device outputs sensor information that includes data indicative of the distance sensed by the ultrasonic sensor and of the temperature sensed by the passive infrared sensor (Heneghan’ [0066]; [0084]).   
However, Leabman and Heneghan do not remedy the deficiencies as claimed because the claimed invention requires “the object detection module determines a coefficient of variation of the distance to the target object and classifies the target object as a living object or a non-living object based on the object classifiers stored in the object classification data unit and on a physical feature set of the target object, the physical feature set is derived from the sensor information and includes the distance to the target object, the coefficient of variation of the distance to the target 

Claim 13 is essentially the same as Claim 1 and refers to a method for detecting interaction between an observer and a target object performed by the living object detection system of Claim 1; and further comprising, calculating a physical feature set of the target object based on the distance and the temperature sensed by the object sensor device and on predefined algorithms, wherein the physical feature set includes a distance parameter and a temperature parameter (Leabman’ [0204]); outputting a notification indicating whether the target object is a living object or a non-living object based on the classification (Heneghan’ [0066]; [0091]; [0116]; [0044]; wherein, Heneghan teaches “the disclosure also has application to […], intruder detection and thus the application of Heneghan has to classify living and or non-living objects in order to detect an intruder).  Therefore Claim 13 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645